DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24th 2022 has been entered.
 
3.	According to paper filed January 24th 2022, claims 1-51 are pending for examination with an August 10, 2010 effective filing date.
By way of the present Amendment, claims 2-4 and 14-15 are amended. Claim 11 is previously canceled. Rejections to claims 2-10 and 14 under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 18-31 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 18-19, the “headline column” is not described in the Specification of the present
application.
Claim 20, the “user activation of at least one of the presented recommendation-representing objects” is not described in the Specification of the present application.
	Claim 21 recites a feature “buffering control of a respective one of the one or more tracked and ongoing online information exchanges for selective passage through the respective addition buffering control” that is not described in the Specification of the present application.
	Claim 26, the “user-serving Bot” is not described in the Specification of the present application.
Claim 27, the “node-serving Bot” is not described in the Specification of the present application.
Claim 28, the “notes-exchange serving Bot” is not described in the Specification of the present application.
In claim 31, the “calling” function of the “calling for a user’s vote on one or more portions of the Bot obtained information” feature and the “positioning respective portions or all of the Bot obtained information relative to a respective central core or radially displaced attributes of the Notes Exchange session and/or corresponding topic node; and identifying specially differentiated content within the Bot obtained information” feature are not described in the Specification of the present application.

6.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 18-31, and 36-46 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The phrase “currently represented” of claim 1 is unclear. It is unclear what the difference(s) between “currently represented” and “not currently represented” are? Lack of description in the Specification of the present application, the “currently represented” is construed and cited as “displayed” until further clarification provided. Same rationale applies to claim 51.
	In claims 18 and 19, the “headline columns” is unclear. It is unclear how to present “objects” in these “columns”? It is further unclear if the “headline columns” is merely a title for a gadget? Still further, it is unclear how does an object have “columns”? For claim examination purpose, said feature is not cited in the present Office action until further clarification provide. Claims 18 and 19 are each rejected for the rationale given for claim 2.
In claim 20, the “user activation of at least one of the presented recommendation-representing objects” is unclear. It is unclear how does a user activate recommended “objects”? Said “unknown” activation feature is not cited in the present Office action until further clarification provide. Claim 20 is rejected for the rationale given for claim 2.
In claim 21, the newly amended feature, “buffering control of a respective one of the one or
more tracked and ongoing online information exchanges for selective passage through the respective addition buffering control”, is unclear because it is not described in the Specification of the present application. It is unclear if said feature is a feature close to “chatroom”? If so, it is disclosed in Schoenberg. It is further unclear what is the difference between “control” and “buffering control”?
The “user-serving Bot” of claim 26, the “node-serving Bot” of claim 27, and “notes-exchange serving Bot” of claim 28 are unclear for lack of given description in the Specification of the present application. Claims 26-28 are cited for the “Bot” feature in the present Office action until further clarification provided.
In claim 31, the “calling” for user’s vote function is unclear. It is unclear what algorithm or mechanism is necessary to perform this “calling” function? For claim examination purpose, said feature
is not cited until further clarification provided.
In claim 36, many features, such as “artificial intelligence agent” and “recommended resource”,
are unclear because there is no description given regarding these features in the Specification of the present application. Said “unknown” is not cited in the present Office action, claim 36 is rejected for the rationale given for claim 1 until further clarification provided. Same rationale applies to claims 38-40.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102
and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §102(e), (f) or (g) prior art under 35 U.S.C. §103(a).
11.	Claims 1, 36-42, and 47-50 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and further in view of Falaki (US 8,732,605), hereinafter Falaki.
Claim 1
“where the first social-topical networking system maintains in a memory thereof, a communally-controlled topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”,

“wherein the maintained topic space is communally-controlled due to automatically repeated updating thereof based on automatic uploads of current focus-indicating records for, and based on explicit and/or implicit votes of plural users of the first social-topical networking system, the updating being in terms of at least one of spatial and/or hierarchical organization of the topic nodes within the topic space and in terms of the topic defining data that is logically associated with respective ones of the topic nodes” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”, and
	Falaki abstract discloses a customer voting system that “enables the public to express its “likes/dislikes about anything, anyone, anywhere, anytime and merely when he/she decides to do so”.

“causing instantiation, within a machine system, of a software agent that is structured to be able to search for, find and convey potentially new or different, and thus potentially informationally enhancing data signals to the first social-topical networking system for potential addition at least into a specified portion of the communally-controlled and automatically repeated updated topic space of the first social-topical networking system of corresponding data items represented by the potentially informationally enhancing data signals” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”;

“where information represented by the potentially informationally enhancing data signals is potentially new or different relative to information represented by a current version of the topic defining data of at least one of the topic nodes of the automatically and repeatedly updated topic space” Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”; a new post is different from “a current version of the topic data at least one of the topic nodes” as claimed;

“causing the instantiated software agent to begin searching for and collecting from the one or more external platform systems that provide social networking services, potentially new or different, and thus potentially informationally enhancing data items found by the agent in the one or more external platform systems” Wherry [0084] that “a bot is a software module that is part of the group communications widget 131. User X may activate the bot feature to communicate with other users … The bot may be used to answer frequently asked questions… The bot may also serve as a mechanism for group user games, such as trivia games”;

“causing the instantiated software agent to begin conveying the collected potentially new or different, and thus potentially informationally enhancing data items by way of said potentially informationally enhancing data signals to the first social-topical networking system; causing initiation of a determination as to whether one or more of the conveyed and potentially informationally enhancing data items is new or different relative to information currently represented by the topic defining data of the at least one of the topic nodes of the communally-controlled and automatically repeatedly updated topic space” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to
publish frequently updated content… The feed reader checks a user’s feeds regularly for new content,
downloading any updates that it finds”.

Betts, Wherry, and Falaki disclose analogous art. Betts does not spell out the “determination… new or different” information and “explicit and/or implicit votes” as recited above. These features are disclosed in Wherry and Falaki respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wherry and Falaki into Betts to enhance its data intake functions.

Claims 36 & 38-40
Claims 36 and 38-40 are each rejected for the similar rationale given for claim 1.

Claim 37
“wherein the maintained topic space is communally-controlled due to automatically repeated updating thereof based on automatic uploads of current focus-indicating records for, and based on explicit and/or implicit votes of plural users of the first social-topical networking system, the updating being in terms of at least one of spatial and/or hierarchical organization of the topic nodes within the topic space and in terms of the topic defining data that is logically associated with respective ones of the topic nodes” Falaki abstract discloses a customer voting system that “enables the public to express its “likes/dislikes about anything, anyone, anywhere, anytime and merely when he/she decides to do so”.

Claim 41
“wherein the topic nodes are organized spatially” Betts [0030] discloses “[a] hierarchical data tree where
data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”. Also, see above 35 USC §112(a) rejections.

Claim 42
“wherein the topic nodes are organized both spatially and hierarchically” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”.

Claims 47-48
Claims 47 and 48 are rejected for the rationale given for claims 41 and 42 respectively.

Claim 49
“where one or more of the topic nodes include an imported link to on-topic content, where the imported link is
obtained by way of cross pollination from an external platform” Wherry [0066] discloses “delivering real-time dynamic media in a group chat room, according to one embodiment. User X sends a message to the chat room with a URL linking to a YouTube video of an exciting soccer match”.

Claim 50
“where the imported link is obtained by action of a human agent who has access to the external platform and has volunteered to provide cross pollinating information from the external platform to the first social-topical networking system” Wherry [0066] discloses “delivering real-time dynamic media in a group chat room, according to one embodiment. User X sends a message to the chat room with a URL linking to a YouTube video of an exciting soccer match”.

12.	Claim 5 is rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and
further in view of Chen et al. (US 2013/0086063), hereinafter Chen.
Claim 5
“submitting a question to a first social-topical networking system having a question processing program” Wherry [0084] discloses “a bot is used in a group [group] chat room… The bot may be used to answer frequently
asked questions, inform visitors when user X will be available to chat”;

“wherein the first social-topical networking system is one that maintains in a memory thereof, a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”;

“wherein the maintained topic space is automatically repeatedly updated by the first social-topical networking
system in terms of at least one of organization of the topic nodes within the topic space and the respective topic defining data that is logically associated with respective ones of the topic nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a
user’s feeds regularly for new content, downloading any updates that it finds”;

“interacting with the question processing program so as to converge on one or more of the topic nodes in the topic space of the first social-topical networking system, where the one or more converged on topic nodes are those whose respective topic or topics are well connected with a topic that the first social-topical networking system guesses as being intended by the posed question” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”,
The “guess” by the social-topical networking system is construed and cited as “topic of interest”.

“receiving from the system question processing program a list of Tipping Point Mavens or other consensus-wise elected experts who are logically linked by the first social-topical networking system to the converged upon one or more topic nodes and whose works of expertise match one or more of keywords, tags and/or URLs associated with the posed question; picking a subset of the listed experts; and automatically forwarding the posed question to the selected subset of experts” Chen [0014] discloses “a measure of how influential a user is on a particular topic (or interest) in a digital social setting, such as a social media website, online forum, and the like”.

Betts, Wherry, and Chen disclose analogous art. Betts does not spell out the “search… external platform systems” and “Tipping Point Mavens or expert” as recited above. These features are disclosed in Wherry and Chen respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wherry and Chen into Betts to
enhance its data intake functions.

13.	Claims 43 and 45-46 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and Falaki (US 8,732,605), hereinafter Falaki, further in view of Parsons et al. (US 2007/0214097), hereinafter
Parsons.
Claim 43
“where the respective topic defining data of the respective topic nodes includes respective tethers to on-topic content and to on-topic note exchanges” Parsons [0013] discloses “social media often limits the comments exposed through RSS, … eliminating or making far more difficult the analysis of comments in relation to topics discussed on the site. This undercuts the indexer’s ability to track cross-linking of discussions within comments”.

Betts, Wherry, Falaki, and Parsons disclose analogous art. Betts does not spell out the “topic nodes includes respective tethers” as recited above. It is disclosed in Parsons. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Parsons into Betts to enhance its data intake functions.

Claim 45
“where the tethers to on-topic content include URL’s linking to on-topic web content” Parsons [0013] discloses “social media often limits the comments exposed through RSS”.

Claim 46
“where the respective topic defining data of the respective topic nodes includes respective links to topic-wise related other topic nodes” Parsons [0013] discloses “social media often limits the comments exposed through RSS, … eliminating or making far more difficult the analysis of comments in relation to topics discussed on the site. This undercuts the indexer’s ability to track cross-linking of discussions within comments”.

14.	Claim 44 is rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and Falaki (US 8,732,605), hereinafter Falaki, further in view of Chen et al. (US 2013/0086063), hereinafter Chen.
Claim 44
“where the respective topic defining data of one or more of the topic nodes includes respective identifications of
one or more respective users who are influential with respect to one or more the topic nodes” Chen [0014] discloses “a measure of how influential a user is on a particular topic (or interest) in a digital social setting, such as a social media website, online forum, and the like”.

Betts, Wherry, Falaki, and Chen disclose analogous art. Betts does not spell out the “influential user” as recited above. It is disclosed in Chen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Chen into Betts to enhance its data intake functions.

15.	Claims 2-4, 6-10, 18-20, and 31 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and Falaki (US 8,732,605), hereinafter Falaki, and further in view of Borgs et al. (US 2011/0252121), hereinafter Borgs.
Claim 2
“user interface structured to interact with a first social networking system that maintains in a memory thereof, a communally-controlled topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”;

“wherein the maintained topic space is automatically repeatedly updated by the first social-topical networking system in response to automatic uploads of current focus-indicating records from plural users of the first social-topic networking system and in response to detected explicit and/or implicit votes of the plural users of the first social-topical networking system” Falaki abstract discloses a customer voting system that “enables the public to express its “likes/dislikes about anything, anyone, anywhere, anytime and merely when he/she decides to do so”; The “like” is an explicit vote and the “dislike” is an implicit vote as claimed.

“where the automatically repeated updates are in terms of at least one of spatial and hierarchical organization of the topic nodes within the topic space and in terms of the respective topic defining data that is logically associated with respective ones of the topic nodes” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”,
“the user interface being also structured to provide a respective user of the user interface with automatically repeatedly updated content source recommendations corresponding to parts of the maintained topic space that are matched to topics of current focus of the user” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”;

“which topics of current focus of the respective user are automatically repeatedly guessed by the first social-topical networking system, based on the automatic uploads of the current focus-indicating records from the respective user and/or based on the detected explicit and/or implicit votes of the respective user, to be currently of focus in the respective user’s mind” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”,
	The “guess” by the social-topical networking system is construed and cited as “topic of interest”.

“a content source recommendation presenting mechanism that is configured to present one or more recommendation-representing objects to the respective user based on the matched parts of the maintained topic space” Borgs abstract discloses a recommendation ranking system that “[v]alues of trust may be computed for nodes in the network and used to generate a recommendation… The system may be applied in other settings that can be modeled as a voting network, including ranking of Internet search results”;

“where the presented recommendation-representing objects are user-activate-able and, when activated by the respective user, automatically connect the respective user to at least one of corresponding on-topic content and corresponding sources of on-topic content, where one or more of the presented recommendation-representing objects respectively each has a corresponding one or more respective indicators or gadgets which respectively indicate or provide at least one of:” Betts [0002] discloses “[t]ext nodes may be displayed in a ‘threaded’ manner, as is known in the web art. This provides the user with a guide for following the structure of the conversation, by showing which post is responding to which other post”;

“an identification of the topic as defined by the matching part of the automatically repeatedly updated  topic space that corresponds to the corresponding on-topic content or corresponding on-topic content source that is being recommended by the correspondingly presented recommendation-representing object; an identification of a content supplying platform from which the on-topic content of the corresponding presented recommendation-representing object is being obtained; an identification of a topic node represented within said automatically repeatedly updated topic space and to which the on-topic content of the correspondingly presented recommendation-representing object is logically linked” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”;

“an identification of one or more persons to which the on-topic content of the correspondingly presented recommendation-representing object is logically linked; an identification of one or more membership groups to which the on-topic content of the correspondingly presented recommendation-representing object is logically
linked” Wherry [0007] discloses “a group chat room” that inherently teaches a membership for the group;

“a current temperature attribute of the recommendation-representing object, where the indicated current temperature attribute is a function of a weighted sum of communal heating and cooling attributes that are logically linked to the recommended content source of the recommendation-representing object” Betts [0031] discloses “[a] hierarchical data tree where data nodes are ‘ranked’ by users voting on their popularity, classification type, appropriateness for children and so on”;

“an identification of a Notes Exchange type that at least one of an on-topic content source and an on-topic content
of the correspondingly presented recommendation-representing object has; and a launchable search agent which is a machine-executable software agent that can be launched to automatically perform an online search for material that has relevance to a topic node of the automatically repeatedly updated topic space and to which the on-topic content of the correspondingly presented recommendation-representing object is logically linked” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”.

Betts, Wherry, Falaki, and Borgs disclose analogous art. Betts does not spell out the “determination… new or different” information and “recommendation-representing objects” and “explicit and/or implicit votes” as recited above. These features are disclosed in Wherry, Falaki, and Borgs respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wherry, Falaki, and Borgs into Betts to
enhance its data intake functions.

Claim 3
“wherein the launchable search agent launches with an instruction to automatically present found material to a node in the topic space of the first social-topic networking system with which said user interface interacts” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds…. The information is then presented to the user in a readable interface”.

Claim 4
“wherein: the topic node identifying indicator of at least one correspondingly presented recommendation-
representing object is user activateable and when activated provides the user with a browsing view of a corresponding neighborhood of a corresponding topic center in the topic space of the first social-topic networking system with which said user interface interacts” Betts [0002] discloses “[t]ext nodes may be displayed in a ‘threaded’ manner, as is known in the web art. This provides the user with a guide for following the structure of the conversation, by showing which post is responding to which other post”; and Betts abstract discloses “internet communications” and “web view space” which inherently teaches
“browsing view” as claimed.

Claim 6
“wherein activation of the indicator or gadget respectively indicating or providing an identification of a topic node represented within said topic space and to which the on-topic content of the object is logically linked provides the user with a visual representation of how the topic node relates spatially and/or hierarchically within the topic space to spatially and/or hierarchically adjacent other topic nodes” Betts [0072] discloses “the data may be displayed to the user with visual cues to indicate the importance or otherwise of the information nodes” and Betts [0085] discloses “parts of the subject tree may be displayed in very different ways…. Their nodes with particular graphics and style sheets…. Changes the way their data is displayed”.

Claim 7
“wherein the indicator or gadget respectively indicating or providing an identification of the topic of the content source that is being recommended by the correspondingly presented recommendation-representing object includes a glyph and/or color and/or shaped flag indicating or providing the identification of the topic” Betts [0072] discloses “the data may be displayed to the user with visual cues to indicate the importance or otherwise of the information nodes. Nodes which the filtering algorithm wish to emphasize may be displayed in full, or in larger type or stronger colors, while other nodes may be summarized, use a smaller font or be greyed out.”

Claim 8
“wherein activation of the indicator or gadget respectively indicating or providing an identification of the topic of the content source that is being recommended by the correspondingly presented recommendation-representing object provides the user with synopsis information about the corresponding topic node in topic space, the synopsis information being derived from a topic node specification that is part of the topic defining data that is logically associated with respective topic node” Falaki col.12 lines 28-52 discloses “…enhancing on-line opinions as well as enhancing other media space opinions with appliances allows framing of the question and a survey for the opinion poll… the intelligence engine at the server can match up semantically similar concepts when displaying this survey result and other similar semantically similar surveys”.

Claim 9
“wherein the indicator or gadget respectively indicating or providing an identification of one or more persons to
which the on-topic content of the object is logically linked includes text and/or color coding and/or unique glyphs indicative of persona identifications of the one or more persons and/or external platforms with which they are associated and/or influence or credentials of the one or more persons” Falaki col.12 lines 28-52 discloses “…enhancing on-line opinions as well as enhancing other media space opinions with appliances allows framing of the question and a survey for the opinion poll… the intelligence engine at the server can match up semantically similar concepts when displaying this survey result and other similar semantically similar surveys…. The system accurately reflects opinions of young viewers, minority viewers, as well as adult viewers and non-minority viewers by tracking which users are voting”.

Claim 10
“the indicator or gadget respectively indicating or providing an identification of the Notes Exchange type indicates
to the user if the corresponding on-topic content includes: a chat room, a tweet, or a recorded transcript of exchanges in the corresponding Notes Exchange forum” ” Wherry [0007] discloses “a group chat room”.

Claim 18
“wherein two or more of the recommendation-representing objects are presented within respective headline columns and at least one of the gadgets enables the user to request at least one of newer recommend-representing objects belonging to an identified headline column and older recommendation-representing objects belonging to the identified headline column” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”, also see 35 USC §112(b)
rejections above.

Claim 19
“wherein two or more of the recommendation-representing objects are presented within respective headline
columns and at least one of the gadgets enables the user to request at least one of newer recommend-representing objects belonging to a headline column other than those currently presented and recommendation-representing objects belonging to a previously presented headline column” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”, see 35
USC §112(b) rejection above.

Claim 20
“wherein user activation of at least one of the presented recommendation-representing objects not only automatically connects the user to a corresponding at least one of corresponding on-topic content and corresponding sources of on-topic content but also automatically presents a topic node connection gadget which is user-activate-able to automatically navigate the user to a corresponding topic node within said system maintained topic space” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”.

Claim 31
“automatically filter the information that the Bot has automatically obtained from one or more online resources for
addition to respective information storage pools of said respective one of the one or more ongoing online information exchanges” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts abstract “an invention related to “searching, filtering and/or disseminating information between users”;

“wherein said automatic filtering includes at least one of: identifying a portion of the Bot obtained information that is most relevant to a defined core topic of a corresponding Notes Exchange session and/or most relevant to a defined core topic of a corresponding topic node; ranking respective portions of the Bot obtained information as being most to least relevant to a defined core topic of a corresponding Notes Exchange session and/or most relevant to a defined core topic of a corresponding topic node” Borgs abstract discloses a recommendation ranking system that “[v]alues of trust may be computed for nodes in the network and used to generate a recommendation… The system may be applied in other settings that can be modeled as a voting
network, including ranking of Internet search results” and Wherry [0084] discloses “a bot”;

“calling for a user’s vote on one or more portions of the Bot obtained information as corresponding populations
topic node users or of Notes Exchange session users change and/or as newer BOT-brought content is presented for addition to the respective topic node or Notes Exchange session” Betts [0020] discloses “online discussion areas were users post sort messages, and … ‘rate’ the value of each others posts”;

“positioning respective portions or all of the Bot obtained information relative to other ranked and previously absorbed content of the corresponding Notes Exchanges session and/or corresponding topic node; and identifying specially differentiated content within the Bot obtained information” Betts [0020] discloses “online discussion areas were users post sort messages, and … ‘rate’ the value of each others posts” and BOT is disclosed in Betts [0084].

16.	Claims 21-30 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry.
Claim 21
“enabling an automated Bot to present to a respective addition buffering control of a respective one of the one or
more tracked and ongoing online information exchanges for selective passage through the respective addition buffering control, information that the Bot has automatically obtained from one or more online resources for addition to respective information storage pools of the respective one of the one or more tracked and ongoing online information exchanges” Wherry [0084] discloses “a bot is used in a group [group] chat room. A bot is generally a computer program that simulates human conversation to communicate with a real person…. The bot may also serve as mechanism for group user games” and Wherry claim 10 also recites “a bot to automatically respond to the second user when the first user is not available” and the information exchange is disclosed in Betts, Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”.

Betts and Wherry disclose analogous art. Betts does not spell out the “Bot” as recited above. It is disclosed in Wherry. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wherry into Betts to enhance its data intake functions.

Claim 22
“one or more automatic filters configured for filtering of the Bot-presented information based on respective criteria
of the respective tracked and ongoing online information exchange and/or based on respective criteria of a topic node that tracks the respective tracked and ongoing online information exchange” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users”.

Claim 23
“a relevancy assignor configured to assign a relevancy weighting to the Bot-presented information based on
community sentiment respecting the Bot-presented information, the community sentiment being that of at least one of members of the respective one of the one or more tracked and ongoing online information exchanges and members of a respective topic node that tracks the respective tracked and ongoing online information exchange” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”
and Wherry [0084] discloses “a bot is used in a group [group] chat room”.

Claim 24
“wherein said automated Bot is a user launched Bot tasked with servicing a user inquiry while the user is automatically determined to be currently focusing on a specific topic of a topic node that tracks the respective tracked and ongoing online information exchange” Wherry [0084] discloses “a bot is used in a group [group] chat room… The bot may be used to answer frequently asked questions, inform visitors when user X will be available to chat”.

Claim 25
“wherein said automated Bot is a topic center launched Bot tasked with servicing a topic centric search, the Bot-launching topic center being part of a topic space populated by spatially and/or hierarchically organized topic centers each having respective topic defining data logically associated therewith, at least some of the topic centers being logically associated one to the next by their virtual positioning definitions within the topic space as defined by a social-topic networking system that implements the machine-implemented method and/or by their hierarchical interconnections as defined by the social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room”, and Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared
vote”.

Claim 26
“wherein the automated Bot is a user-serving Bot launched by a first user of a first social-topical networking system while the first user is logically linked to a first topic node of the first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room”;

“the first topic node being one of a plurality of topic nodes populating a topic space of the first social-topical networking system, where the first social-topical networking system maintains the topic space in a memory thereof, where each node has respective topic defining data logically associated therewith” Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by
a user, or by a group of users according to an agreement such as a shared vote”;

“wherein the maintained topic space is automatically repeatedly updated by the first social-topical networking
system in terms of at least one of organization of the topic nodes within the topic space and the topic defining data that is logically associated with respective ones of the topic nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 27
“wherein the automated Bot is a node-serving Bot launched automatically by a corresponding node of a first social-
topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be
arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“the corresponding node being one of a plurality of nodes populating a nodes-maintaining space of the first social-
topical network, where the first social-topical networking system maintains the nodes-maintaining space in a memory thereof, where each node has respective node defining data logically associated therewith, wherein the nodes-maintaining space is automatically repeatedly updated by the first social-topic networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 28
“wherein the automated Bot is a notes-exchange serving Bot launched automatically by a corresponding notes- exchange session operating in association with at least one respective node of a first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“the at least one respective node being one of a plurality of nodes populating a nodes-maintaining space of the first social-topical network, where the first social-topical networking system maintains the nodes-maintaining space in a memory thereof and automatically associates notes-exchange sessions operating under supervision of the first social-topical networking system with one or more respective nodes of the nodes-maintaining space of the first social-topical networking system, where each node has respective node defining data logically associated therewith, wherein the nodes-maintaining space is automatically repeatedly updated by the first social-topic networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes, the node defining data including identification of notes-exchange sessions currently operating in association with the respective node” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 29
“wherein the automated Bot is a user-following Bot launched automatically from within a first social-
topical networking system and tasked with automatically following social-topical networking activities of an identified user of at least one of the first social-topical networking system and an external platform that is outside the first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room”, and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote” and the “external platform” is inherently disclosed in Betts, Betts abstract discloses “retrieving
and/or sharing information via internet communications”,

“the first social-topical networking system being one that maintains a nodes-maintaining space in a memory thereof, where each node has respective node defining data logically associated therewith, wherein the modes-maintaining space is automatically repeatedly updated by the first social-topical networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes, the node defining data including identification of one or more users currently operating in association with the respective node” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 30
“wherein the automated Bot is an external platform lurking Bot launched automatically by a corresponding node of a first social-topical networking system to lurk in an associated discussion ring of a platform external to the first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”,

“the corresponding node from which the lurking Bot was launched being one of a plurality of nodes populating a nodes-maintaining space of the first social-topical networking system, where the first social-topical networking system maintains the nodes-maintaining space in a memory thereof, where each node has respective node defining data logically associated therewith, wherein the noes-maintaining space is automatically repeatedly updated by the first social-topical networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

17.	Claim 51 is rejected under 35 U.S.C. §103(a) as being unpatentable over Wherry et al. (US 2008/0034040), hereinafter Wherry, and in view of Borgs et al. (US 2011/0252121), hereinafter Borgs.
Claim 51
“making current recommendations to a first user of a social-topical adaptive networking system while activities of the first user are being automatically and repeatedly monitored by the social-topical adaptive networking system” Borgs abstract discloses “[t]he system may be used with a social network to provide accurate, personalized recommendations for members of the social network”:

“presenting and automatically repeatedly updating current recommendations to the first user based on the monitoring by the social-topical adaptive networking system” Wherry [0028] discloses the “IM communications between different users using different group chat interfaces are synchronized and dynamically updated in real-time”;
“wherein currently presented ones of the recommendations include invitations to join ongoing and online notes exchange sessions that are directed to a topic of current interest to the first user” Wherry [0062] discloses “grant special permission for a particular user to join even when the maximum number of users in a group chat room is reached, … invite new users to join”;

“wherein at least one of the currently presented invitations identifies a respective two or more participants already engaged in the respective notes exchange session to which that at least one of the currently presented invitations invites the first user to join” Wherry [0062] discloses “… invite new users to join, show the web presence of users in the group chat room, make a group chat room public or private”.

Wherry and Borgs disclose analogous art. Wherry does not spell out the “recommendation” as recited above. Said feature is disclosed in Borgs. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Borgs into Wherry to enhance its data intake functions.

Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


19.	Claims 12-17 and 32-35 are rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Betts (US 2008/0082548), hereinafter Betts.
Claim 12
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”; Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems” feature as claimed;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic
defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning definitions within the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity definitions as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by respectively unique persona specifying profiles identifying respective persons and/or respective groups of persons as being interrelated to one or more topic nodes of the topic space” the U2T feature is disclosed in Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically including a user of the first social-topical networking system or a machine-implemented software agent instantiated by the first social-topical networking system to collect information from the one or more external platform systems and to provide the collected information to the first social-topical networking system in a manner such that the first social-topical networking system can establish the user-to-topic associations of its user-to-topic (U2T) associating space as identifying respective persons and/or respective groups of persons who respectively use the one or more external platform systems and are nonetheless interrelated by way of their respective identifications to one or more topic nodes of the topic space” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data,
provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”.

Claim 13
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”; Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems” feature as claimed;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning in the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity in the topic space as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by respective unique persona specifying profiles identifying respective persons and/or respective groups of persons as being interrelated to one another due to usage of the first social-topical networking system and at least one of the external platform systems” Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’
other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically inducing a user of the first social-topical networking system or a machine-implemented software agent instantiated by the first social-topical networking system to collect information from the one or more external platform systems and to provide the collected information to the first social-topical networking system in a manner such that the first social-topical networking system can establish and/or update the user-to-topic associations of its user-to-topic (U2T) associating space based on the information collected by the induced user or induced software agent” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the
software agent is disclosed in Wherry [0084] “a bot”.

Claim 14
“said automatic inducing of a machine-implemented software agent to collect information includes inducing of the machine-implemented software agent to identify two or more of respective users of a respective one of the external platforms who are willing to be surveyed and to thereby provide their respective opinions of others on the respective one of the external platforms who are relatively popular compared to other users of the respective external platform who are relatively influential compared to other users of the respective external platform and who are relative experts compared to other users of the respective external platform with respect to a corresponding nodes exchange area within the respective external platform” Betts [0041] discloses “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and the survey is disclosed in Betts [0014] “voting on the web is known in the form of public polls”.

Claim 15
“said automatic inducing of a machine-implemented software agent to collect information includes inducing of the machine-implemented software agent to identify two or more of respective users of a respective one of the external platforms who are willing to be surveyed and to thereby provide their respective opinions of content in the respective one of the external platforms” Betts [0014] “voting on the web is known in the form of public polls, and specialist voting sites (such as ‘friendherfer.com’ circa 2006) exist to allow an arbitrary group of people to be polled on arbitrary topics”;

“constitute at least one of a keyword, a tag and a URL that is deemed within the domain of the respective external platform to be best representing a corresponding nodes exchange area within the respective external platform” Betts [0068] discloses “the user may…. search by other criteria altogether (e.g. concentrate on a particular author, or particular key words)… Users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”.

Claim 16
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”; Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems” feature as claimed;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning in the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity in the topic space as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by unique persona specifying respective profiles identifying respective persons and/or respective groups of persons as being interrelated to one or more topic nodes of the topic space” the U2T feature is disclosed in Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically inducing a respective user or a respective machine-implemented software agent to collect information from the one or more external platform systems and to provide the collected information to the first social-topical networking system in a manner such that the first social-topical networking system establishes new logical connection between nodes of its topic space and on-topic forums ongoing in one or more of the external platform systems, the on-topic forums being those identified by the induced respective user or induced respective machine-implemented software agent” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”.

Claim 17
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts abstract discloses “retrieving and/or sharing information via internet communications. In one form, the invention relates to searching, filtering and/or dissemination information between users”. The “external platform” is inherently disclosed in Betts”;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning in the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity in the topic space as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by unique persona specifying profiles identifying respective persons and/or respective groups of persons as being respectively interrelated to one or more topic nodes of the topic space” Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically inducing a respective user of the first social-topical networking system or a
respective machine-implemented software agent instantiated by the first social-topical networking system to respectively collect information from the one or more external platform systems and to respectively provide the collected information to the first social-topical networking system in a manner such that the first social-topical networking system can add new on-topic data to respective nodes of its topic space where the new on-topic data is acquired by the induced respective user or by the induced respective software agent from respective on-topic forums ongoing in one or more of the external platform systems, the respective on-topic forums being those identified by the induced respective user or induced respective machine-implemented software agent” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”.

Claim 32
“a user-to-user (U2U) associating space populated by unique persona specifying profiles identifying respectively persons and/or respective groups of persons as being respectively interrelated to one another due to usage by the identified respective persons and/or respective groups of persons of the first social-topical networking system and of at least one of the external platform systems” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”.

Claim 33
“automatically inducing a given user of the first social-topical networking system or a given machine-implemented software agent instantiated by the first social-topical networking system to respectively collect information from the one  or more external platform systems and to provide the collected information to the first social-topical networking system in a manner such that the first social-topical networking system can expand or update corresponding user-to-user associations of its user-to-user (U2U) associating space, the corresponding user-to-user associations being those that include the induced given user or induced given machine-implemented software agent” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”.

Claims 34-35
Claims 34 and 35 are each rejected for the rationale given for claim 32.

Response to Arguments
20.	Applicant's arguments filed January 24th 2022 have been fully considered but they are not persuasive.
	35 USC §112(a)
A Rule 132 Declaration is submitted September 1st 2021 with opinions of co-inventor, Mr. Kenneth Allen Smith, hereinafter Smith Declaration. However, there is no clear indication of the support descriptions provided in the Specification of the present application for the following rejected features.
By way of the January 24th 2022 Amendment, applicant argues, with respect to the “headline column”, that “[t]he Smith Decl. presents specific rebuttal evidence that appears to have not been considered”. In said argument, besides emphasizing “evidence” offered in the Smith Declaration, applicant fails to indicate any support description provided in the Specification of the present application.

	With respect to the “buffering control of… ongoing online information exchanges for selective passage through the respective addition buffering control”, applicant argues that “Smith Decl. pages 31-34 which not only explain calling, but also the filtering buffer for which the user’s vote is called. … a ‘buffer’ (e.g., a FIFO) is generally a form of temporary storage in which data-to-be processed is held until the processing means is ready to process that data. The buffering control however is not merely a temporary storage but rather a control over which ‘potential’ cross-pollinating data will be let into the topic node and which will not.” Said argument is not persuasive.
	Although applicant repeatedly emphasizes the Smith Declaration provides “evidence”, said argued feature is rejected for lack of written support in the Specification of the present application. Applicant is herein advised to provide written support (e.g., paragraphs) of the Specification of the present application to overcome the outstanding rejections under 35 USC §112(a).

	Subsequently, applicant argues about the “user activation”, which is a user action and does not carry any patentable weight. In fact, not the “user activation”, but the feature of “user activation of at least one of the presented recommendation-representing objects” is rejected. Applicant asserts that “the specification makes it clear that many of the displayed objects are ‘clicked-on’ or otherwise activated in order to cause them to perform their respective functions”. Said assertion does not support the entire rejected feature but supports “a user action” of a clicking, which do not carry patent weight.
Further, applicant argues that “a drag-and-drop operation where the cursor, in the form of hand tool 336e is dragging a copy of TC flag 315e’ into the Append menu 335 for later user. Thus, it would be abundantly clear to those skilled in the art what the activation functions are”. Said argument is not persuasive because it would be confusing to ordinary skilled in the art why a “drag and drop” operation is not recited. Moreover, it is unclear what is the differences between drag and drop function and the claimed “user activation … of the presented recommendation-representing objects”.

	With respect to the “user-serving Bot” and “calling” features, applicant provides no written support of the Specification of the present application but asserts that “[t]he Smith Decl. presents specific rebuttal evidence with regards to this and the rebuttal evidence appears to have not been considered”. Apparently, applicant decides to shift the responsibility of providing written support of these features to the examiner’s incompetence instead. No discussion is deemed necessary.
	Applicant is silent regarding the “node serving Bot” and “node exchange serving Bot” features.

Figure 2 of the present application is cited in traversing the rejection of “organized both spatially and hierarchically” feature. Applicant’s arguments are persuasive. Rejections to claims 41 and 42 are withdrawn.

35 USC §112(b)
	With respect to the “currently represented”, Application further argues that “[t]hus the topic nodes have current states and previous states. The topic nodes themselves (see application Fig. 2) need not be displayed.” Accordingly, the “currently represented” is assumed to be “represented” or “displayed”, and the adverb “currently” is not deemed to affect the scope of the claim. It is then unclear why does a simple “represented” have to be recited as “currently represented”?
Applicant is silent regarding the rejected “artificial intelligence agent” and “recommended resource” features.

	35 USC §103
	Applicant argues that “[t]he outstanding grounds of rejections, for example at FOA pg. 7, splits the claims into pieces rather than address them in whole and addressing them in a manner that does not render any terms meaningless and superfluous. It is established law … … Claims are construed with an eye toward giving effect to all terms in the claim.”	Said argument is not persuasive because, all pending claims, each element and every limitation is considered and is cited in prior FOA.
	The argued “giving Effect to all terms in the claims” certainly does not mean “do not cite prior art disclosure for each and every limitation of a claim” or “only one prior art citation is allowed for every one claim of the pending claims.” Each and every recited limitation is clearly provided with an excerpt from prior art references disclosure.

	Applicant argues that “[n]one of the applied references teaches or suggests automatically uploaded CFi’s (current focus indicating records) of plural users (a.k.a group consensus) as a basis for communally-controlling a topic space so as to update that topic space in terms of at least one of spatial and/or hierarchical organization of the topic nodes within the topic space and in terms of the topic defining data that is logically associated with respective ones of the topic nodes.” Said argument is not persuasive.
	The spatial and hierarchical organization, as specified by the applicant, is “topic nodes are distributed relative to one another in the exemplary XYZ framework, they are organized spatially.” Accordingly, the cited prior art references discloses nodes organized spatially and hierarchically. 
Regarding the CFi and topic defining data, the CFi (current focus indicator) packets to automatically determine what topic or topics are most likely ones that each user is currently thinking about based on the content that is being currently focused upon. (See paragraph [0044] of the Specification of the present application) Accordingly, the “contents currently focused upon” are similar to the “topic defining data”.
With respect to the “automatically uploaded” CFi’s, the “automatically” is inherently disclosed in the uploading operation. When a user type some contents into a topic controlled chatroom, the second ENTER key is hit, the contents are automatically uploaded. In fact, “automatically” uploading is inherently disclosed in every input entry operation.
Regarding claims 36 and 38-40, applicant argues that claims 36 and 38-40 are rejected for the similar rationale given for claim 1, “this does not present a prima facie case because the specific language of Claims 36, 38, 39 and 40 are rendered meaningless.” Said argument is not persuasive. Although the wordings are different, claims 36 and 38-40 recited similar elements to claim 1. Hence, claims 36 and 38-40 are rejected for the similar rationale of claim 1.

Claim 42, nodes are organized “both spatially and hierarchically” feature has already discussed above.

Claim 49, applicant argues about the “by way of cross pollination from an external platform” feature. “The outstanding grounds of rejection do not demonstrate how the applied art teaches or suggests importation based on cross-pollination from an external platform.” Said argument is not persuasive because the cited YouTube is an external platform to the chatroom and the dynamic media is a cross-pollination from the external YouTube platform.

	Applicant continues to argue for claim 50, “‘the imported link is obtained by action of a human agent who has access to the external platform and has volunteered to provide cross pollinating information from the external platform to the first social-topical networking system.’ Volunteered means it happened in the past.” Said argument is not persuasive but rather confusing.
	From the point of view of patent application examination, all user actions are considered volunteer performance, not under duress. Nevertheless, user actions do not carry patentable weight. However, the past tense argument of “volunteered” is very puzzling. It is unclear why claim 50 recites a user action in the past tense. Does it mean said action can only be performed once?
All operations or functions claimed in utility patent applications are assumed to be capable of performing more than once. Is the present application different? Furthermore, the cited prior art disclosure clearly indicates a user sending a message to the chatroom. The sent message contains a link to the YouTube external platform. Thus, a previous visit to the YouTube to obtain the link is inherently disclosed.

	Claim 5, applicant argues that “[i]t is not enough to mouth the words, ‘analogous art’. The test of In re Biggio must be followed. It is not understood how intake functions are enhanced or why PHOSITA would have had a reasonable expectation of success.” Said argument is not persuasive because implication of incompetent examiner simply does not overcome the cited prior art rejections. Applicant is herein respectfully advised to provide discussion of technical differences between the cited prior art references and the claimed features.

	Applicant submits no additional arguments for claims 2-4, 6-10, 12-35, 43-46, and 51.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088, RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained
from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175